

Exhibit 10.2


FIRST AMENDMENT TO
OFFICER EMPLOYMENT AGREEMENT


This First Amendment to Officer Employment Agreement ("First Amendment") is
entered into effective March 24, 2014, by and between Callaway Golf Company, a
Delaware corporation (the "Company") and Brian P. Lynch ("Employee").


A.    The Company and Employee are parties to that certain Officer Employment
Agreement entered into as of June 1, 2012 (the "Agreement").


B.    The Company and Employee desire to amend the Agreement pursuant to Section
10(b) of the Agreement.


NOW, THEREFORE, in consideration of the foregoing and other consideration, the
value and sufficiency of which are acknowledged, the Company and Employee agree
as follows:


1.    Compensation. Sections 4(a) and (b) of the Agreement are amended to read:


“(a)    Base Salary. In accordance with the Company’s usual review and pay
practices, the Company agrees to pay Employee a base salary of no less than
$325,000.00 per year (prorated for any partial years of employment), payable in
equal installments on regularly scheduled Company pay dates. Employee agrees
that the Company may increase Employee’s base salary without requiring an
amendment of this Agreement through the use of a Personnel Action Notice.


(b)    Annual Incentive. The Company shall provide Employee an opportunity to
earn an annual incentive payment based upon participation in the Company’s
applicable incentive plan as it may or may not exist from time to time.
Employee’s incentive target percentage is fifty-five percent (55%) of Employee’s
annual base salary. Any annual incentive payment earned pursuant to an
applicable incentive plan shall be payable in the first quarter of the following
year.”


The balance of Section 4 shall remain unchanged.


2.    But for the amendments contained herein, and any other written amendments
properly executed by the parties, the Agreement shall otherwise remain
unchanged.


IN WITNESS WHEREOF, the parties have executed this First Amendment effective as
of the date first set forth above.
EMPLOYEE
 
COMPANY
 
 
Callaway Golf Company, a Delaware corporation
 
 
 
/s/ Brian P. Lynch
 
By: /s/ Chris Carroll
Brian P. Lynch
 
Chris Carroll
 
 
Senior Vice President, Global Human Resources




1
        